DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (US 10,378,188).
Regarding claim 8, Pratt teaches a moldboard assembly, comprising: a moldboard (412) having a surface, the surface having an upper portion and a lower portion; a cutting edge (lower surface fig. 12) attached to the moldboard, the cutting edge covering the lower portion of the surface and the cutting edge not covering the upper portion of the surface; and a wear plate (424) attached to the moldboard, the wear plate covering a portion of the upper portion of the surface (fig. 12), the wear plate having a plurality of openings (415).  
9. The moldboard assembly of claim 8, wherein the surface is a concave surface of the moldboard (fig. 12).  
10. The moldboard assembly of claim 8, wherein the surface of the moldboard has a first curvature that corresponds to a second curvature of the wear plate (fig. 12).  
11. The moldboard assembly of claim 8, wherein the wear plate is curved from an upper edge of the wear plate to a lower edge of the wear plate (fig. 12).  
12. The moldboard assembly of claim 8, wherein the cutting edge and the wear plate do not overlap (fig. 12).  
13. The moldboard assembly of claim 8, wherein the plurality of openings expose the surface of the moldboard (fig. 12, 415 expose the blade).  

14. The moldboard assembly of claim 8, wherein the surface of the moldboard has an upper half and a lower half, wherein the portion of the upper portion that is covered by the wear plate includes an area of the upper half (fig. 12).  
15. A machine, comprising: a frame; a blade (412) having a surface defined between an upper edge and a lower edge of the blade, the lower edge of the blade being associated with a cutting edge (lower surface fig. 12); a wear plate (424), the wear plate extending along the surface of the blade and terminating short of the lower edge of the blade (fig. 12), the wear plate having a plurality of openings (415); and a mounting assembly that attaches the blade to the frame (fig. 11).  
16. The machine of claim 15, wherein the machine is a grader, a plow, or a dozer (8:23).  

17. The machine of claim 15, wherein the wear plate extends along the surface of the blade starting from the upper edge (fig. 12).  
 
18. The machine of claim 15, wherein the plurality of openings are arranged in a grid (fig. 12, 415).  

19. The machine of claim 15, wherein the wear plate further has a plurality of grooves (414, grooves of wear indicator, fig. 26).  

20. The machine of claim 15, wherein the wear plate is welded to the blade (13:28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Nielsen (US 5,803,531).
Regarding claim 1, Pratt teaches a blade assembly, comprising: a blade (fig. 12, 410) having a surface defined between an upper edge and a lower edge of the blade, the lower edge being associated with a cutting edge (lower edge of fig. 12); and a wear plate (liner 424) attached to the blade, the wear plate extending along the surface and terminating short of the lower edge (Fig. 12).  Pratt does not teach accumulation members. However Nielsen teaches a similar invention having a wear plate (liner 30) having a plurality of accumulation members (holding areas 66). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include accumulation members on the wear member of the blade assembly taught by Pratt because Nielsen teaches accumulation members (66) in a wear member extend the life of the system by using material as a buffer between new material being handled and the interior surface (2:4-13), cost less, and reduce weight (1:51-58).

2. The blade assembly of claim 1, wherein the plurality of accumulation members include a plurality of openings (Nielsen fig. 7).  

3. The blade assembly of claim 1, wherein the plurality of accumulation members include a plurality of grooves (Nielsen fig. 7).  

4. The blade assembly of claim 1, wherein the plurality of accumulation members are configured to accumulate debris (Neilsen 80).  

5. The blade assembly of claim I, wherein the blade is a moldboard (fig. 12).  

6. The blade assembly of claim I, wherein the wear plate is welded to the blade (weld points 415).  

7. The blade assembly of claim I, wherein the surface of the blade has an upper half and a lower half, wherein the wear plate covers a portion of the upper half (Fig. 12).  

Conclusion
Kostecki (US 2005/0126056) teaches wear members that do not extend to cutting edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671